Citation Nr: 1203648	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-40 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral otitis externa. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to May 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran submitted additional evidence in the form of VA treatment records following his November 2011 hearing.  He has also submitted a waiver of RO review of this evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed a chronic ear infection in service that continues to periodically become symptomatic.  He believes his current problems are the same ones for which he was treated during service. 

At the November 2011 hearing, the Veteran further contended that his ear infections may be the result of his service connected rhinitis.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, the Veteran was afforded a VA examination of his ears in June 2009.  This examiner reviewed the claims folder and provided an opinion stating that the Veteran's current otitis externa is not related to the infections for which he was treated in service.  The examiner included an excellent discussion of the causes of otitis externa.  Unfortunately, as the Veteran had not yet raised his contentions regarding a relationship between his service connected allergic rhinitis and otitis externa, the examiner did not explicitly opine as to whether otitis externa can be caused by allergic rhinitis, or whether allergic rhinitis can aggravate otitis externa even if it is not the initial cause.  The medical evidence demonstrates that the Veteran has been treated for his allergic rhinitis at the same time he is treated for otitis externa.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA examiner who conducted the June 2009 examination and authored the report and opinion.  She should review her previous report and attempt to provide the following opinion: 

Is it as likely as not that the Veteran's service connected allergic rhinitis either causes or aggravates (causes a permanent increase in disability beyond the natural progression) the Veteran's otitis externa?  If aggravated, what is the permanent level of increased pathology attributable to the service-connected rhinitis.  

If the June 2009 examiner is not available, the claims folder should be forwarded to another examiner of equal or better training.  After a review of the record and the June 2009 report, this examiner should attempt to provide the requested opinion.  An additional examination is not required and should be scheduled only in the event the examiner believes it necessary to provide the requested opinion.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


